Exhibit 10.4

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is entered into as of
June 29, 2015, by and between Willis North America Inc. (the “Company”), a
subsidiary of Willis Group Holdings Public Limited Company (“Willis”), and Todd
Jones (“Executive”).

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated July 1, 2013, as amended on April 30, 2014 (the “Letter
Amendment”) (the “Employment Agreement”);

WHEREAS, Willis intends to enter into a business combination transaction with
Towers Watson & Co. (the “Proposed Merger”) pursuant to the terms of an
Agreement and Plan of Merger among Willis, Citadel Merger Sub, Inc., a Delaware
corporation and a wholly-owned subsidiary of Willis, and Towers Watson & Co., a
Delaware corporation, dated as of June 29, 2015 (the “Merger Agreement”), as
approved by the Board of Directors of Willis;

WHEREAS, the Company desires to provide Executive with retention incentives in
connection with the Proposed Merger; and

WHEREAS, the Company and Executive desire to amend the terms of the Employment
Agreement in accordance with this Amendment, effective upon, and subject to, the
closing date of the Proposed Merger.

NOW, THEREFORE, in consideration of the continued employment of the Executive
with the Company, the covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendment. The Letter Amendment and Employment Agreement are hereby amended
to include the following in the Letter Amendment after the last sentence of the
“Change in Control” definition:

“In addition, and notwithstanding anything herein to the contrary, for purposes
of this Agreement, the consummation of the transactions contemplated under the
Agreement and Plan of Merger, dated as of June 29, 2015, by and among Willis,
Citadel Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary
of Willis, and Towers Watson & Co., a Delaware corporation, shall constitute a
Change in Control.”

2. General.

(a) The effectiveness of this Amendment shall be conditioned upon the continued
employment of the Executive until the closing date under the Merger Agreement.

(b) In the event that the Merger is not consummated or the Merger Agreement is
terminated in accordance with its terms, this Amendment shall be null and void.

(c) Except as specifically provided in this Amendment, the Employment Agreement
will remain in full force and effect and is hereby ratified and confirmed. To
the extent a conflict arises between the terms of the Employment Agreement and
this Amendment, the terms of this Amendment shall prevail.



--------------------------------------------------------------------------------

(d) This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and shall have the same effect as if the signatures
hereto and thereto were on the same instrument.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

WILLIS NORTH AMERICA INC. By:

/s/ Andrew Wasserman

Name: Andrew Wasserman Title: Senior Vice President & General Counsel TODD JONES

/s/ Todd Jones

Date: June 29, 2015

 

3